Howell was convicted of the offense denounced by Chapter 8596, General Laws of Florida, Acts 1921, now Section 7552 C.G.L., 5409 R.G.S., as amended. The principal issue at the trial of this case was whether or not the State established beyond a reasonable doubt, as it *Page 328 
was required to do under the law in order to sustain a conviction, the alleged previous chaste character of the prosecuting female witness who was unmarried and was under the age of eighteen years at the time plaintiff in error was accused of having had unlawful carnal intercourse with her in violation of the above cited statute, which punishes as a felony any unlawful carnal intercourse with unmarried persons (either male or female) under the age of eighteen years, if such persons are at the time of such carnal intercourse, not only under age, but
of previous chaste character as well. Blount v. State, 102 Fla. 1100, 138 Sou. Rep. 2; Deas v. State, 120 Fla. 839, 161 Sou. Rep. 729.
A careful review of the testimony in this case adduced by the State to prove the alleged previous chaste character of the prosecuting female at the time of the alleged unlawful carnal intercourse shows that the evidence is of such unsatisfactory character that a majority of the Court are of the opinion the ends of justice will be best subserved by the award of a new trial. Woodward v. State, 113 Fla. 301, 151 Sou. Rep. 509, and authorities cited therein.
Reversed for a new trial.
WHITFIELD, C.J., and TERRELL and DAVIS, J.J., concur.
BROWN and BUFORD, J.J., dissent.